 Case 1:14-cv-07696-JS Document 114 Filed 05/06/19 Page 1 of 2 PageID: 2308




                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 18-1715
                                     ____________

                                 SANTOS ANDUJAR

                                            v.

                      GENERAL NUTRITION CORPORATION,

                                               Appellant
                                     ____________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 1-14-cv-07696)
                       District Judge: Honorable Joel Schneider
                                     ____________

                         Submitted April 5, 2019
  Before: CHAGARES and HARDIMAN, Circuit Judges, and GOLDBERG, District
                                Judge.*
                            ____________

                                      JUDGMENT
                                     ____________

       This cause came on to be considered on the record from the United States District
Court for the District of New Jersey and was submitted pursuant to Third Circuit L.A.R.
34.1(a) on April 5, 2019. On consideration whereof, it is now hereby

        ORDERED and ADJUDGED by this Court that the orders of the United States
District Court for the District of New Jersey entered May 26, 2017 and February 28,
2018, and judgment entered October 30, 2017, be and the same are hereby AFFIRMED.
All of the above in accordance with the Opinion of this Court.

      *
        The Honorable Mitchell S. Goldberg, District Judge of the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
 Case 1:14-cv-07696-JS Document 114 Filed 05/06/19 Page 2 of 2 PageID: 2309




      Costs taxed against Appellant.


                                          ATTEST:


                                          s/Patricia S. Dodszuweit,
                                          Clerk
Dated: April 12, 2019




                         Certified as a true copy and issued in lieu
                         of a formal mandate on May 6, 2019


                        Teste:
                        Clerk, U.S. Court of Appeals for the Third Circuit




                                             2
